As filed with the Securities and Exchange Commission on February 27, 2009 Registration Nos. 333-111901 811-06017 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 10 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 21 x ARTIO GLOBAL EQUITY FUND INC. (Exact Name of Registrant as Specified in Charter) 330 Madison Avenue, New York, New York 10017 (Address of Principal Executive Offices) Registrants Telephone Number: (212) 297-3600 Anthony Williams President c/o Artio Global Management LLC 330 Madison Avenue New York, New York 10017 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) x on March 1, 2009 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Prospectus Artio Global Funds Artio International Equity FundArtio International Equity Fund IIArtio Total Return Bond FundArtio Global High Income FundArtio U.S. Microcap FundArtio U.S. Smallcap FundArtio U.S. Midcap FundArtio U.S. Multicap FundArtio Global Equity Fund, Inc. March 1, 2009 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved any Funds shares or determined whether this Prospectus is accurate or complete. Any representation to the contrary is a criminal offense. N OTICE OF P RIVACY P OLICY & P RACTICES Artio Global Funds (the Funds) recognizes and respects your right to privacy. 1 We are providing this notice to you so that you will know what kinds of information we collect about our customers and the circumstances in which that information may be disclosed to third parties who are not affiliated with the Funds. Collection of Customer Information We collect nonpublic personal information about our customers from the following sources:  Account Applications and other forms, and correspondence (written, telephonic or electronic) with the Funds or service providers to the Funds. Information gathered from these sources may include a customers name, address, social security number, and information about a customers investment goals and risk tolerance;  Account History , including information about the transactions and balances in a customers accounts. Disclosure of Customer Information We may disclose all of the information described above to certain third parties who are not affiliated with the Funds under one or more of these circumstances:  As Authorized - if you request or authorize the disclosure of the information.  As Permitted by Law - for example, sharing information with companies who maintain or service customer accounts for the Funds is permitted and is essential for us to provide shareholders with necessary or useful services with respect to their accounts; and  Under Joint Agreements - we may also share the information described above with companies that perform marketing services on our behalf or to other financial institutions with whom we have joint marketing agreements. Security of Customer Information We require service providers to the Funds:  To maintain policies and procedures designed to assure only appropriate access to, and use of information about customers of the Funds; and  To maintain physical, electronic and procedural safeguards that comply with federal standards to guard non public personal information of customers of the Funds. When information about the Funds customers is disclosed to nonaffiliated third parties, we require that the third party maintain the confidentiality of the information disclosed and limit the use of information by the third party solely to the purposes for which the information is disclosed or as otherwise permitted by law. Access to information about our customers is limited to those employees who need to know that information to service your account or to carry out the purpose for which the information is disclosed. We will adhere to the policies and practices described in this notice regardless of whether you are a current or former shareholder of the Funds. 1 For purposes of this notice, the terms customer or customers include shareholders of the Funds and individuals who provide nonpublic personal information to the Funds, but do not invest in the Funds shares. Contents What every investor should know about the Funds Information for managing your Fund Account Where to find more information about the Funds The Funds Page Risk/Return Summaries 2 Introduction 2 Investment Strategies and Risks 4 International Equity Fund 4 International Equity Fund II 9 Total Return Bond Fund 15 Global High Income Fund 21 U.S. Microcap Fund 26 U.S. Smallcap Fund 28 U.S. Midcap Fund 29 U.S. Multicap Fund 30 Global Equity Fund 32 Performance 39 The Funds Fees and Expenses 53 Fund Strategies and Risks 58 International Equity Fund 58 International Equity Fund II 61 Total Return Bond Fund 64 Global High Income Fund 66 U.S. Microcap Fund 68 U.S. Smallcap Fund 70 U.S. Midcap Fund 72 U.S. Multicap Fund 74 Global Equity Fund 75 Security Types 78 General Strategies Applicable to the Funds 81 Risks of Investing in the Funds 82 Fund Management 98 Investment Adviser 98 Portfolio Management of the Funds Your Investment Investing in the Funds Pricing of Fund Shares Purchasing Your Shares Exchanging Your Shares Redeeming Your Shares Excessive Purchases and Redemptions or Exchanges Distribution and Shareholder Services Plans Distributions and Taxes Distributions Tax Information Financial Highlights For More Information Back Cover 1 R ISK /R ETURN S UMMARIES Introduction The Artio Global Funds (formerly, Julius Baer Funds) consist of the Artio Global Investment Funds (formerly, Julius Baer Investment Funds) and the Artio Global Equity Fund Inc. (formerly, Julius Baer Global Equity Fund Inc.). The Artio Global Funds currently consists of nine funds (each a Fund and together, the Funds): New Name Former Name Artio International Equity Fund Julius Baer International Equity Fund Artio International Equity Fund II Julius Baer International Equity Fund II Artio Total Return Bond Fund Julius Baer Total Return Bond Fund Artio Global High Income Fund Julius Baer Global High Income Bond Fund Artio U.S. Microcap Fund Julius Baer U.S. Microcap Fund Artio U.S. Smallcap Fund Julius Baer U.S. Smallcap Fund Artio U.S. Midcap Fund Julius Baer U.S. Midcap Fund Artio U.S. Multicap Fund Julius Baer U.S. Multicap Fund Artio Global Equity Fund Inc. Julius Baer Global Equity Fund Inc. Each Artio Global Fund has a different investment goal and risk level. Artio Global Management LLC (the Adviser or Artio Global) is the investment adviser to the Funds. The Advisers parent, Artio Global Investors Inc. (AGI), has filed documents with the Securities and Exchange Commission (the SEC) indicating an intention to make an initial public offering (IPO) of its shares. Because it entails a change of control of the Adviser, the IPO of AGI will result in an assignment and termination of each Funds current investment advisory agreement with the Adviser under the Investment Company Act of 1940, as amended (the 1940 Act). In this regard, the Funds shareholders approved on May 15, 2008 a new investment management agreement that will be effective upon the closing of an IPO. Please see page 98 for additional details regarding this potential transaction. Each Fund offers Class A and Class I shares. 2 Investments, Risks, Performance and Fees The following information is only a summary of important information that you should know about each Fund. More detailed information is included elsewhere in this Prospectus and in the Statement of Additional Information (the SAI), which should be read in addition to this summary. As with any mutual fund, there is no guarantee that any Fund will achieve its goal. Each Funds share price will fluctuate and you may lose money on your investment. An investment in any Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 INVESTMENT STRATEGIES AND RISKS Artio International Equity Fund (International Equity Fund or IEF) The International Equity Fund is closed to new investors. This excludes 401(k) plans that have existing investments in the Fund, new plan participants within 401(k) plans that hold positions in the Fund and existing shareholders who may continue to invest. Registered investment advisers and intermediate model-based platforms are no longer permitted to introduce new clients. See the section entitled Purchasing Your Shares for more information. Investment Goal International Equity Fund seeks long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in international equity securities, normally excluding the U.S.  Invests up to 35% of its net assets in emerging market securities. In an effort to maximize returns to investors, the Adviser, from time to time, manages the Fund very close to its limit in emerging markets. Market fluctuations and/or new purchases are subject to the constraints of time zone differences and market liquidity, which can cause the Fund to exceed this limit. In such cases where the Fund exceeds its limit, the Adviser has a procedure to reduce its holding in emerging markets, typically by the end of the same trading day or the next trading day, also subject to the constraints of time zone differences and market liquidity. As of October 31, 2008, the International Equity Fund had 18.1% of its net assets invested in emerging market securities. Please go to www.artiofunds.com for a more current percentage of the Fund invested in emerging market securities.  Ordinarily invests at least 65% of its total assets in no fewer than three different countries outside the U.S.  Invests in growth and value securities. 4  Invests in the securities of companies of any size.  In developed markets, the Adviser selects securities generally using a bottom-up approach that focuses on company-specific factors; in emerging markets, the Adviser generally uses a top-down approach, focusing on economic and geopolitical factors of a particular area; in Japan, the Adviser generally uses bottom-up and top- down analysis.  Invests in derivatives for hedging and non-hedging purposes. Derivatives are financial instruments the value of which is derived from another security, a commodity (such as gold or oil), an index or a currency (a measure of value or rates, such as the S&P 500 Index or the prime lending rate). The Fund typically uses derivatives as a substitute for taking a position in an underlying asset and/or as part of a strategy to reduce risk, such as interest rate risk, currency risk, and price risk. Such derivatives may include, but are not limited to, futures contracts, forward foreign exchange contracts (forward contracts), non-deliverable forwards, options, swaps, warrants and structured investments.  Futures contracts commit the parties to a transaction at a time in the future at a price determined when the transaction is initiated and generally trade through regulated exchanges and are marked to market daily both of which reduce liquidity risk.  A forward contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Forward contracts are the primary means of hedging currency exposure.  A non-deliverable forward is an outright forward or futures contract in which counterparties settle the difference between the contracted non-deliverable forward price or rate and the prevailing spot price or rate on an agreed notional amount. They are used in various markets such as foreign exchange and commodities and are prevalent in some countries where forward contract trading has been banned by the government (usually as a means to prevent exchange rate volatility).  An option is the right to buy or sell a financial instrument at a specific price before a specific date. Options differ from futures 5 contracts in that the buyer of the option has no obligation to perform under the contract.  A swap is an agreement between two parties to exchange certain financial instruments or components of financial instruments such as streams of interest rate payments, principal denominated in two different currencies, or virtually any payment stream as agreed to by the parties.  Warrants are securities that give the holder the right, but not the obligation, to subscribe for newly created equity issues (consisting of common and preferred stock, convertible preferred stock and warrants that themselves are only convertible into common, preferred or convertible preferred stock) of the issuing company or a related company at a fixed price on a certain date or during a set period.  Structured investments are securities for which the amount of principal repayments and/or interest payments is based upon the movement of one or more factors such as currency exchange rates, interest rates (such as the prime lending rate and LIBOR), stock and stock indices (such as the S&P 500). Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry.  Foreign Investment Risk: The Fund will primarily invest in foreign securities which may lose value because of fluctuations in currency exchange rates and market liquidity, price volatility, uncertain political and legal conditions, lack of reliable financial information and other factors. Foreign securities of certain countries are subject to political instability, which may result in potential revolts and the confiscation of assets by governments. Investments in countries of Central and Eastern Europe and former states of the Soviet Union, including Russia, are subject to greater risk of expropriation of private industry and a partial or total loss of an investment in such foreign securities. As a result, the Funds returns and net asset value may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country or region. 6  Emerging Market Risk: The Funds investments in emerging market countries may involve risks greater than, or in addition to, the risks of investing in more developed countries. Emerging markets are generally smaller, less developed, less liquid, and more volatile than developed markets, and are subject to greater social, political and economic uncertainties, higher levels of inflation and currency devaluation and settlement and operational risks, including risks related to foreign securities custody.  Foreign Currency Transaction Risk: As foreign securities are usually denominated in foreign currencies, the Fund may employ strategies intended to protect the Funds portfolio from adverse currency fluctuations. The Fund may also employ strategies intended to increase exposure to certain currencies. Such currency transactions involve additional risks, and the Funds strategies, if unsuccessful, may decrease the value of the Fund.  Regulatory Risk: Foreign companies may not be registered with the SEC and are generally not subject to the regulatory controls imposed on United States issuers and, as a consequence, there is generally less publically available information about foreign securities than is available about domestic securities. Foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, corporate governance practices and requirements comparable to those applicable to domestic companies. Therefore, financial information about foreign companies may be incomplete, or may not be comparable to information available on U.S. companies. Income from foreign securities owned by the Fund may be reduced by a withholding tax at the source, which tax would reduce dividend income payable to the Funds shareholders.  Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying investment, index or rate. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. Investing in derivatives also requires a specific skill set and may result in losses. Derivatives may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses. Gains or losses from derivatives can be substantially greater than the derivatives original cost. Derivatives can be complex instruments and can involve analysis that differs from that required for other investment types used by the Fund. If the value of a derivative does not correlate well with the 7 particular market or other asset class the derivative is intended to provide exposure to, the derivative may not have the anticipated effect. Derivatives can also reduce the opportunity for gain or result in losses by offsetting positive returns in other investments. Derivatives allow the Fund to increase or decrease the level of risk to which the Fund is exposed more quickly and efficiently than transactions in other types of instruments. When the Fund invests in a derivative for non-hedging purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivatives cost. Hedging is a strategy in which a derivative is used to offset the risks associated with other Fund holdings. Losses on the other investment may be substantially reduced by gains on a derivative that reacts in an opposite manner to market movements. While hedging can reduce losses, it can also reduce or eliminate gains or cause losses if the market moves in a manner different from that anticipated by the Fund or if the cost of the derivative outweighs the benefit of the hedge. Hedging also involves correlation risk, i.e. the risk that changes in the value of the derivative will not match those of the holdings being hedged as expected by the Fund, in which case any losses on the holdings being hedged may not be reduced or may be increased. The inability to close options and futures positions also could have an adverse impact on the Funds ability to hedge effectively its portfolio. There may also be a risk of loss by the Fund of margin deposits or collateral in the event of bankruptcy of a broker with whom the Fund has an open position in an option, swap, a futures contract or a related option. The Fund may substantially increase its use of derivatives in response to unusual market conditions that limit the Funds investment opportunities.  Liquidity Risk: Particular investments may be difficult to purchase or sell. A Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.  Small Company Risk: Stocks of small companies tend to be more volatile and less liquid than stocks of larger companies. Compared to larger companies, small companies tend to have analyst coverage by fewer Wall Street firms and may trade at prices that reflect incomplete or inaccurate information. Small companies or microcap companies 8 may have a shorter history of operations, less access to financing and a less diversified product line and be more susceptible to market pressures and therefore have more volatile stock prices and company performance than larger companies.  Leveraging Risk: Certain transactions may give rise to a form of leverage. Such transactions may include, among others, loans of securities, and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also create leveraging risk.  Custody/Sub-Custody Risk: The Fund may invest in markets where custodial and/or settlement systems are not fully developed. There may be very limited regulatory oversight of certain foreign banks or securities depositories that hold foreign securities and foreign currency. The laws of certain countries may limit the ability to recover such assets if a foreign bank or depository or their agents goes bankrupt and the assets of a Fund may be exposed to risk in circumstances where the custodian/sub-custodian or Adviser will have no liability. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. Artio International Equity Fund II (International Equity Fund II or IEF II) Investment Goal International Equity Fund II seeks long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in international equity securities, normally excluding the U.S.  Invests up to 35% of its net assets in emerging market securities. In an effort to maximize returns to investors, the Adviser, from time to time, manages the Fund very close to its limit in emerging markets. Market 9 fluctuations and/or new purchases are subject to the constraints of time zone differences and market liquidity, which can cause the Fund to exceed this limit. In such cases where the Fund exceeds its limit, the Adviser has a procedure to reduce its holding in emerging markets, typically by the end of the same trading day or the next trading day, also subject to the constraints of time zone differences and market liquidity. As of October 31, 2008, the International Equity Fund II had 15.1% of its net assets invested in emerging market securities. Please go to www.artiofunds.com for a more current percentage of the Fund invested in emerging market securities.  Ordinarily invests at least 65% of its total assets in no fewer than three different countries outside the U.S.  Invests in growth and value securities.  Invests in companies that the Adviser considers to be midcap and larger companies, which the Adviser currently views to be companies that generally have a market capitalization greater than $2.5 billion as determined at the time of purchase.  In developed markets, the Adviser selects securities generally using a bottom-up approach that focuses on company-specific factors; in emerging markets, the Adviser generally uses a top-down approach, focusing on economic and geopolitical factors of a particular area; in Japan, the Adviser generally uses a bottom-up and top- down analysis.  Invests in derivatives for hedging and non-hedging purposes. Derivatives are financial instruments the value of which is derived from another security, a commodity (such as gold or oil), an index or a currency (a measure of value or rates, such as the S&P 500 Index or the prime lending rate). The Fund typically uses derivatives as a substitute for taking a position in an underlying asset and/or as part of a strategy to reduce risk, such as interest rate risk, currency risk, and price risk. Such derivatives may include, but are not limited to, futures contracts, forward contracts, non-deliverable forwards, options, swaps, warrants and structured investments.  Futures contracts commit the parties to a transaction at a time in the future at a price determined when the transaction is initiated and generally trade through regulated exchanges and are marked to market daily both of which reduce liquidity risk. 10  A forward contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Forward contracts are the primary means of hedging currency exposure.  A non-deliverable forward is an outright forward or futures contract in which counterparties settle the difference between the contracted non-deliverable forward price or rate and the prevailing spot price or rate on an agreed notional amount. They are used in various markets such as foreign exchange and commodities and are prevalent in some countries where forward contract trading has been banned by the government (usually as a means to prevent exchange rate volatility).  An option is the right to buy or sell a financial instrument at a specific price before a specific date. Options differ from futures contracts in that the buyer of the option has no obligation to perform under the contract.  A swap is an agreement between two parties to exchange certain financial instruments or components of financial instruments such as streams of interest rate payments, principal denominated in two different currencies, or virtually any payment stream as agreed to by the parties.  Warrants are securities that give the holder the right, but not the obligation, to subscribe for newly created equity issues (consisting of common and preferred stock, convertible preferred stock and warrants that themselves are only convertible into common, preferred or convertible preferred stock) of the issuing company or a related company at a fixed price on a certain date or during a set period.  Structured investments are securities for which the amount of principal repayments and/or interest payments is based upon the movement of one or more factors such as currency exchange rates, interest rates (such as the prime lending rate and LIBOR), stock and stock indices (such as the S&P 500). 11 Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry. Companies in developing industries tend to be more vulnerable to adverse developments.  Foreign Investment Risk: The Fund will primarily invest in foreign securities which may lose value because of fluctuations in currency exchange rates and market liquidity, price volatility, uncertain political and legal conditions, lack of reliable financial information and other factors. Foreign securities of certain countries are subject to political instability, which may result in potential revolts and the confiscation of assets by governments. Investments in countries of Central and Eastern Europe and former states of the Soviet Union, including Russia, are subject to greater risk of expropriation of private industry and a partial or total loss of an investment in such foreign securities. As a result, the Funds returns and net asset value may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country or region.  Emerging Market Risk: The Funds investments in emerging market countries may involve risks greater than, or in addition to, the risks of investing in more developed countries. Emerging markets are generally smaller, less developed, less liquid, and more volatile than developed markets, and are subject to greater social, political and economic uncertainties, higher levels of inflation and currency devaluation and settlement and operational risks, including risks related to foreign securities custody.  Foreign Currency Transaction Risk: As foreign securities are usually denominated in foreign currencies, the Fund may employ strategies intended to protect the Funds portfolio from adverse currency fluctuations. The Fund may also employ strategies intended to increase exposure to certain currencies. Such currency transactions involve additional risks, and the Funds strategies, if unsuccessful, may decrease the value of the Fund.  Regulatory Risk: Foreign companies may not be registered with the SEC and are generally not subject to the regulatory controls imposed on United States issuers and, as a consequence, there is generally less publically available information about foreign securities than is 12 available about domestic securities. Foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, corporate governance practices and requirements comparable to those applicable to domestic companies. Therefore, financial information about foreign companies may be incomplete, or may not be comparable to information available on U.S. companies. Income from foreign securities owned by the Fund may be reduced by a withholding tax at the source, which tax would reduce dividend income payable to the Funds shareholders.  Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying investment, index or rate. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. Investing in derivatives also requires a specific skill set and may result in losses. Derivatives may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses. Gains or losses from derivatives can be substantially greater than the derivatives original cost. Derivatives can be complex instruments and can involve analysis that differs from that required for other investment types used by the Fund. If the value of a derivative does not correlate well with the particular market or other asset class the derivative is intended to provide exposure to, the derivative may not have the anticipated effect. Derivatives can also reduce the opportunity for gain or result in losses by offsetting positive returns in other investments. Derivatives allow the Fund to increase or decrease the level of risk to which the Fund is exposed more quickly and efficiently than transactions in other types of instruments. When the Fund invests in a derivative for non-hedging purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivatives cost. Hedging is a strategy in which a derivative is used to offset the risks associated with other Fund holdings. Losses on the other investment may be substantially reduced by gains on a derivative that reacts in an opposite manner to market movements. While hedging can reduce losses, it can also reduce or eliminate gains or cause losses if the market moves in a manner different from that anticipated by the Fund or if the cost of the derivative outweighs the benefit of the hedge. Hedging also involves correlation risk, i.e. the risk that changes in the value of the derivative will not match those of the holdings being hedged as expected by the Fund, in which case any losses on the holdings being hedged may not be reduced or may be 13 increased. The inability to close options and futures positions also could have an adverse impact on the Funds ability to hedge effectively its portfolio. There may also be a risk of loss by the Fund of margin deposits or collateral in the event of bankruptcy of a broker with whom the Fund has an open position in an option, swap, a futures contract or a related option. The Fund may substantially increase its use of derivatives in response to unusual market conditions that limit the Funds investment opportunities.  Liquidity Risk: Particular investments may be difficult to purchase or sell. A Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.  Leveraging Risk: Certain transactions may give rise to a form of leverage. Such transactions may include, among others, loans of securities, and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also create leveraging risk.  Custody/Sub-Custody Risk: The Fund may invest in markets where custodial and/or settlement systems are not fully developed. There may be very limited regulatory oversight of certain foreign banks or securities depositories that hold foreign securities and foreign currency. The laws of certain countries may limit the ability to recover such assets if a foreign bank or depository or their agents goes bankrupt and the assets of a Fund may be exposed to risk in circumstances where the custodian/sub-custodian or Adviser will have no liability. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks . 14 Artio Total Return Bond Fund (Total Return Bond Fund or TRBF) Investment Goal Total Return Bond Fund seeks to provide total return, which consists of two components: (1) changes in the market value of the Funds portfolio securities (both realized and unrealized appreciation/depreciation) and (2) income received from its portfolio securities. The Fund is a non-diversified mutual fund. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other fixed income related instruments, accrued interest and borrowings for investment purposes) in investment grade fixed income securities.  Normally invests in a non-diversified portfolio of fixed income securities of domestic and international issuers.  Invests in securities issued by governments, supranational entities and corporations in developed and emerging markets.  Managed to have a duration of approximately plus or minus one year relative to its benchmark, which is currently the Barclays Capital US Aggregate Bond Index.  Invests in securities based on yield, duration, maturity, classification, quality, local economic and political conditions, interest rate movements, and other factors.  Invests in securities denominated in foreign currencies as well as U.S. dollars.  Invests in securities the Adviser believes will benefit from anticipated changes in economic and market conditions.  Invests in derivatives for hedging and non-hedging purposes. Derivatives are financial instruments the value of which is derived from another security, a commodity (such as gold or oil), an index or a currency (a measure of value or rates, such as the S&P 500 Index or the prime lending rate). The Fund typically uses derivatives as a substitute for taking a position in an underlying asset and/or as part of 15 a strategy to reduce risk, such as interest rate risk, currency risk, and price risk. Such derivatives may include, but are not limited to, futures contracts, forward contracts, non-deliverable forwards, options, swaps, interest rate warrants and structured investments.  Futures contracts commit the parties to a transaction at a time in the future at a price determined when the transaction is initiated and generally trade through regulated exchanges and are marked to market daily both of which reduce liquidity risk.  A forward contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Forward contracts are the primary means of hedging currency exposure.  A non-deliverable forward is an outright forward or futures contract in which counterparties settle the difference between the contracted non-deliverable forward price or rate and the prevailing spot price or rate on an agreed notional amount. They are used in various markets such as foreign exchange and commodities and are prevalent in some countries where forward contract trading has been banned by the government (usually as a means to prevent exchange rate volatility).  An option is the right to buy or sell a financial instrument at a specific price before a specific date. Options differ from futures contracts in that the buyer of the option has no obligation to perform under the contract.  A swap is an agreement between two parties to exchange certain financial instruments or components of financial instruments such as streams of interest rate payments, principal denominated in two different currencies, or virtually any payment stream as agreed to by the parties.  Interest rate warrants are rights that are created by an issuer, typically a financial institution, entitling the holder to purchase, in the case of a call, or sell, in the case of a put, a specific bond issue or an interest rate index at a certain level over a fixed time period that can typically be exercised in the underlying instrument or settled in cash. 16  Structured investments are securities for which the amount of principal repayments and/or interest payments is based upon the movement of one or more factors such as currency exchange rates, interest rates (such as the prime lending rate and LIBOR), stock and stock indices (such as the S&P 500).  Invests in mortgage-backed and other asset-backed securities. As of October 31, 2008, the Total Return Bond Fund had 59% of its net assets invested in government sponsored mortgage-backed securities. The Fund also invests in to be announced (TBA) instruments in which there is a delayed cash settlement. To maximize the potential return on such cash, the Fund in turn reinvests it in short-term securities some of which may be classified as asset-backed securities. As of October 31, 2008, the Fund had an additional 20% of its net assets in other asset-backed securities. Principal Risks  Diversification Risk: As a non-diversified mutual fund, the Fund may invest a greater portion of its assets in the securities of a single issuer or similar types of issuers, and, as a result, may be subject to greater fluctuations in share price due to changes in the market value of a single investment or similar types of investments.  Mortgage-Related or Other Asset-Backed Securities Risk: The Fund may invest in mortgage-related and other asset-backed securities which are subject to additional risks such as maturity, interest rate, credit, extension and prepayment risk.  Maturity Risk: The Funds investments in fixed income securities may lose value because of declines in the bond market; longer-term securities are generally more volatile. Duration takes into account the pattern of a securitys cash flow over time, including the way cash flow may be affected by prepayments and interest rate changes.  Interest Rate Risk: The Funds fixed income investments are subject to interest rate risk, which generally, causes the value of a fixed income portfolio to decrease when interest rates rise and may cause the Funds net asset value to decrease.  Credit Risk: Fixed income securities are subject to credit risk, which is the risk that an issuer of a bond will be unable to repay interest and principal in a timely manner. 17  Prepayment Risk: The principal amount of the mortgages underlying the Funds investments in mortgage-related securities may be prepaid, generally when interest rates fall, which may cause the Funds income to decline.  Liquidity Risk: Particular investments may be difficult to purchase or sell. The Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.  Foreign Investment Risk: The Fund will invest in foreign securities which may lose value because of fluctuations in currency exchange rates and market liquidity, price volatility, uncertain political and legal conditions, lack of reliable financial information and other factors. Foreign securities of certain countries are subject to political instability, which may result in potential revolts and the confiscation of assets by governments. Investments in countries of Central and Eastern Europe and former states of the Soviet Union, including Russia, are subject to greater risk of expropriation of private industry and a partial or total loss of an investment in such foreign securities. As a result, the Funds returns and net asset value may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country or region.  Emerging Market Risk: The Funds investments in emerging market countries may involve risks greater than, or in addition to, the risks of investing in more developed countries. Emerging markets are generally smaller, less developed, less liquid, and more volatile than developed markets, and are subject to greater social, political and economic uncertainties, higher levels of inflation and currency devaluation and settlement and operational risks, including risks related to foreign securities custody.  Foreign Currency Transaction Risk: As foreign securities are usually denominated in foreign currencies, the Fund may employ strategies intended to protect the Funds portfolio from adverse currency fluctuations. The Fund may also employ strategies intended to increase exposure to certain currencies. Such currency transactions involve additional risks, and the Funds strategies, if unsuccessful, may decrease the value of the Fund. 18  Regulatory Risk: Foreign companies may not be registered with the SEC and are generally not subject to the regulatory controls imposed on United States issuers and, as a consequence, there is generally less publically available information about foreign securities than is available about domestic securities. Foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, corporate governance practices and requirements comparable to those applicable to domestic companies. Therefore, financial information about foreign companies may be incomplete, or may not be comparable to information available on U.S. companies. Income from foreign securities owned by the Fund may be reduced by a withholding tax at the source, which tax would reduce dividend income payable to the Funds shareholders.  Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying investment, index or rate. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. Investing in derivatives also requires a specific skill set and may result in losses. Derivatives may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses. Gains or losses from derivatives can be substantially greater than the derivatives original cost. Derivatives can be complex instruments and can involve analysis that differs from that required for other investment types used by the Fund. If the value of a derivative does not correlate well with the particular market or other asset class the derivative is intended to provide exposure to, the derivative may not have the anticipated effect. Derivatives can also reduce the opportunity for gain or result in losses by offsetting positive returns in other investments. Derivatives allow the Fund to increase or decrease the level of risk to which the Fund is exposed more quickly and efficiently than transactions in other types of instruments. The Fund may use derivatives for hedging purposes and non-hedging purposes to seek to enhance returns. When the Fund invests in a derivative for non-hedging purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivatives cost. Hedging is a strategy in which a derivative is used to offset the risks associated with other Fund holdings. Losses on the other investment may be substantially reduced by gains on a derivative that reacts in an opposite manner to market movements. While hedging can reduce losses, it can also reduce or eliminate gains or cause losses if 19 the market moves in a manner different from that anticipated by the Fund or if the cost of the derivative outweighs the benefit of the hedge. Hedging also involves correlation risk, i.e. the risk that changes in the value of the derivative will not match those of the holdings being hedged as expected by the Fund, in which case any losses on the holdings being hedged may not be reduced or may be increased. The inability to close options and futures positions also could have an adverse impact on the Funds ability to hedge effectively its portfolio. There may also be a risk of loss by the Fund of margin deposits or collateral in the event of bankruptcy of a broker with whom the Fund has an open position in an option, swap, a futures contract or a related option. The Fund may substantially increase its use of derivatives in response to unusual market conditions that limit the Funds investment opportunities.  Leveraging Risk: Certain transactions may give rise to a form of leverage. Such transactions may include, among others, loans of securities, and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also cause leveraging risk.  Custody/Sub-Custody Risk: The Fund may invest in markets where custodial and/or settlement systems are not fully developed. There may be very limited regulatory oversight of certain foreign banks or securities depositories that hold foreign securities and foreign currency. The laws of certain countries may limit the ability to recover such assets if a foreign bank or depository or their agents goes bankrupt and the assets of a Fund may be exposed to risk in circumstances where the custodian/sub-custodian or Adviser will have no liability. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. 20 Artio Global High Income Fund (Global High Income Fund or GHIF) Investment Goal Global High Income Fund seeks to maximize total return, principally through a high level of current income, and secondarily through capital appreciation. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other high income related instruments, accrued interest and borrowings for investment purposes) in a diversified portfolio of high income producing instruments of issuers located throughout the world, including in emerging market countries.  Invests in fixed income securities, debt instruments convertible into common stock, preferred stock, income trusts, structured notes and swaps.  Invests in securities issued by corporations, banks, governments, government entities and supranational organizations.  Invests in below investment-grade securities.  Normally invests at least 60% of its net assets in U.S. dollar-denominated securities.  Invests in securities the Adviser believes exhibit stable to improving credit terms based on industry characteristics and trends, company positioning and management strategy.  Invests in bank loans.  Invests in derivatives for hedging and non-hedging purposes. Derivatives are financial instruments the value of which is derived from another security, a commodity (such as gold or oil), an index or a currency (a measure of value or rates, such as the S&P 500 Index or the prime lending rate). The Fund typically uses derivatives as a substitute for taking a position in an underlying asset and/or as part of a strategy to reduce risk, such as interest rate risk, currency risk, and price risk. Such derivatives may include, but are not limited to, futures contracts, forward contracts, non-deliverable forwards, options, swaps, warrants and structured investments. 21  Futures contracts commit the parties to a transaction at a time in the future at a price determined when the transaction is initiated and generally trade through regulated exchanges and are marked to market daily both of which reduce liquidity risk.  A forward contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Forward contracts are the primary means of hedging currency exposure.  A non-deliverable forward is an outright forward or futures contract in which counterparties settle the difference between the contracted non-deliverable forward price or rate and the prevailing spot price or rate on an agreed notional amount. They are used in various markets such as foreign exchange and commodities and are prevalent in some countries where forward contract trading has been banned by the government (usually as a means to prevent exchange rate volatility).  An option is the right to buy or sell a financial instrument at a specific price before a specific date. Options differ from futures contracts in that the buyer of the option has no obligation to perform under the contract.  A swap is an agreement between two parties to exchange certain financial instruments or components of financial instruments such as streams of interest rate payments, principal denominated in two different currencies, or virtually any payment stream as agreed to by the parties. A credit default swap is a credit derivative contract between two counterparties. The buyer makes periodic payments to the seller, and in return receives pay off protection if an underlying financial instrument defaults.  Warrants are securities that give the holder the right, but not the obligation, to subscribe for newly created equity issues (consisting of common and preferred stock, convertible preferred stock and warrants that themselves are only convertible into common, preferred or convertible preferred stock) of the issuing company or a related company at a fixed price on a certain date or during a set period. Interest rate warrants are rights that are created by an issuer, typically a financial institution, entitling the holder to purchase, in the case of a call, or sell, in the case of a put, a 22 specific bond issue or an interest rate index at a certain level over a fixed time period that can typically be exercised in the underlying instrument or settled in cash.  Structured investments are securities for which the amount of principal repayments and/or interest payments is based upon the movement of one or more factors such as currency exchange rates, interest rates (such as the prime lending rate and LIBOR), stock and stock indices (such as the S&P 500). Principal Risks  Maturity Risk: The Funds investments in fixed income securities may lose value because of declines in the bond market; longer-term securities are generally more volatile. Duration takes into account the pattern of a securitys cash flow over time, including the way cash flow may be affected by prepayments and interest rate changes.  Below Investment Grade Securities Risk: The Funds investments in lower quality debt securities are generally more speculative, less liquid and subject to higher incidence of default than higher quality debt securities.  Interest Rate Risk: The Funds fixed income investments are subject to interest rate risk which generally, causes the value of a fixed income portfolio to decrease when interest rates rise which may cause the Funds net asset value to decrease.  Credit Risk: Fixed income securities are subject to credit risk, which is the risk that an issuer of a bond, note, loan or similar security will fail to repay interest and principal in a timely manner.  Foreign Investment Risk: The Funds investments in foreign securities may lose value because of fluctuations in currency exchange rates and market liquidity, price volatility, uncertain political and legal conditions, lack of reliable financial information and other factors. Foreign securities of certain countries are subject to political instability, which may result in potential revolts and the confiscation of assets by governments. Investments in countries of Central and Eastern Europe and former states of the Soviet Union, including Russia, are subject to greater risk of expropriation of private industry and a partial or total loss of an investment in such foreign 23 securities. As a result, the Funds returns and net asset value may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country or region.  Emerging Market Risk: The Funds investments in emerging market countries may involve risks greater than, or in addition to, the risks of investing in more developed countries. Emerging markets are generally smaller, less developed, less liquid, and more volatile than developed markets, and are subject to greater social, political and economic uncertainties, higher levels of inflation and currency devaluation and settlement and operational risks, including risks related to foreign securities custody.  Foreign Currency Transaction Risk: As foreign securities are usually denominated in foreign currencies, the Fund may employ strategies intended to protect the Funds portfolio from adverse currency fluctuations. The Fund may also employ strategies intended to increase exposure to certain currencies. Such currency transactions involve additional risks, and the Funds strategies, if unsuccessful, may decrease the value of the Fund.  Regulatory Risk: Foreign companies may not be registered with the SEC and are generally not subject to the regulatory controls imposed on United States issuers and, as a consequence, there is generally less publically available information about foreign securities than is available about domestic securities. Foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, corporate governance practices and requirements comparable to those applicable to domestic companies. Therefore, financial information about foreign companies may be incomplete, or may not be comparable to information available on U.S. companies. Income from foreign securities owned by the Fund may be reduced by a withholding tax at the source, which tax would reduce dividend income payable to the Funds shareholders.  Liquidity Risk: Particular investments may be difficult to purchase or sell. A Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.  Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying investment, index or rate. 24 Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. Investing in derivatives also requires a specific skill set and may result in losses. Derivatives may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses. Gains or losses from derivatives can be substantially greater than the derivatives original cost. Derivatives can be complex instruments and can involve analysis that differs from that required for other investment types used by the Fund. If the value of a derivative does not correlate well with the particular market or other asset class the derivative is intended to provide exposure to, the derivative may not have the anticipated effect. Derivatives can also reduce the opportunity for gain or result in losses by offsetting positive returns in other investments. Derivatives allow the Fund to increase or decrease the level of risk to which the Fund is exposed more quickly and efficiently than transactions in other types of instruments. When the Fund invests in a derivative for non-hedging purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivatives cost. Hedging is a strategy in which a derivative is used to offset the risks associated with other Fund holdings. Losses on the other investment may be substantially reduced by gains on a derivative that reacts in an opposite manner to market movements. While hedging can reduce losses, it can also reduce or eliminate gains or cause losses if the market moves in a manner different from that anticipated by the Fund or if the cost of the derivative outweighs the benefit of the hedge. Hedging also involves correlation risk, i.e. the risk that changes in the value of the derivative will not match those of the holdings being hedged as expected by the Fund, in which case any losses on the holdings being hedged may not be reduced or may be increased. The inability to close options and futures positions also could have an adverse impact on the Funds ability to hedge effectively its portfolio. There may also be a risk of loss by the Fund of margin deposits or collateral in the event of bankruptcy of a broker with whom the Fund has an open position in an option, swap, a futures contract or a related option. The Fund may substantially increase its use of derivatives in response to unusual market conditions that limit the Funds investment opportunities. 25  Leveraging Risk: Certain transactions may give rise to a form of leverage. Such transactions may include, among others, loans of securities, and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also cause leveraging risk.  Bank Loan Risk: There are a number of risks associated with an investment in bank loans including credit risk, interest rate risk, liquidity risk, and prepayment risk. There is also the possibility that the collateral securing a loan, if any, may be difficult to liquidate or be insufficient to cover the amount owed under the loan. These risks could cause the Fund to lose income or principal on a particular investment, which in turn could affect the Funds returns.  Custody/Sub-Custody Risk: The Fund may invest in markets where custodial and/or settlement systems are not fully developed. There may be very limited regulatory oversight of certain foreign banks or securities depositories that hold foreign securities and foreign currency. The laws of certain countries may limit the ability to recover such assets if a foreign bank or depository or their agents goes bankrupt and the assets of a Fund may be exposed to risk in circumstances where the custodian/sub-custodian or Adviser will have no liability. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. Artio U.S. Microcap Fund (U.S. Microcap Fund or Microcap) Investment Goal U.S. Microcap Fund seeks to achieve long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interests and borrowings for investment purposes) in equity securities and other securities with equity characteristics of U.S. micro-capitalization or microcap companies, as determined at the time of purchase. 26  Generally invests in securities of companies within a market capitalization range of companies within the Russell 2000 and Russell Microcap Indices at the time of purchase.  Invests in growth and value securities.  Generally invests in securities of forty to seventy companies.  The Adviser generally selects securities using a bottom-up approach that focuses on company-specific factors. Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry. Companies in developing industries tend to be more vulnerable to adverse developments.  Small Company Risk: Stocks of small companies tend to be more volatile and less liquid than stocks of larger companies. Compared to larger companies, small companies tend to have analyst coverage by fewer Wall Street firms and may trade at prices that reflect incomplete or inaccurate information. Small companies or microcap companies may have a shorter history of operations, less access to financing and a less diversified product line and be more susceptible to market pressures and therefore have more volatile stock prices and company performance than larger companies.  Liquidity Risk: Particular investments may be difficult to purchase or sell. The Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. 27 Artio U.S. Smallcap Fund (U.S. Smallcap Fund or Smallcap) Investment Goal U.S. Smallcap Fund seeks to achieve long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in equity securities and other securities with equity characteristics of U.S. small-capitalization or smallcap companies, as determined at the time of purchase.  Generally invests in securities of companies within a market capitalization range of companies within the Russell 2000 Index at the time of purchase.  Invests in growth and value securities.  Generally invests in securities of forty to seventy companies.  The Adviser generally selects securities using a bottom-up approach that focuses on company-specific factors. Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry. Companies in developing industries tend to be more vulnerable to adverse developments.  Small Company Risk: Stocks of small companies tend to be more volatile and less liquid than stocks of larger companies. Compared to large companies, small companies tend to have analyst coverage by fewer Wall Street firms and may trade at prices that reflect incomplete or inaccurate information. Small companies or microcap companies may have a shorter history of operations, less access to financing and a less diversified product line and may be more susceptible to market 28 pressures and therefore have more volatile stock prices and company performance than larger companies.  Liquidity Risk: Particular investments may be difficult to purchase or sell. The Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. Artio U.S. Midcap Fund (U.S. Midcap Fund or Midcap) Investment Goal U.S. Midcap Fund seeks to achieve long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in equity securities and other securities with equity characteristics of U.S. mid-capitalization or midcap companies, as determined at the time of purchase.  Generally invests in securities of companies within a market capitalization range of companies within the Russell Midcap Index at time of purchase.  Invests in growth and value securities.  Generally invests in securities of forty to seventy companies.  The Adviser generally selects securities using a bottom-up approach that focuses on company-specific factors. Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a 29 particular company or industry. Companies in developing industries tend to be more vulnerable to adverse developments.  Medium-Sized Companies Risk: Stocks of medium-sized companies or midcap companies tend to be more volatile and less liquid than stocks of larger companies. Compared to larger companies, medium-sized companies typically have analyst coverage by fewer Wall Street firms and may trade less frequently and be more susceptible to fluctuations in both stock price and company performance than larger companies as they may trade at prices that reflect incomplete or inaccurate information.  Liquidity Risk: Particular investments may be difficult to purchase or sell. The Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. Artio U.S. Multicap Fund (U.S. Multicap Fund or Multicap) Investment Goal U.S. Multicap Fund seeks to achieve long term growth of capital. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in U.S. equity securities and other securities with equity characteristics.  Invests in companies the Adviser believes offer the best long-term capital appreciation potential, irrespective of a companys market capitalization.  Invests in growth and value securities.  Generally invests in securities of forty to seventy companies. 30  The Adviser generally selects securities using a bottom-up approach that focuses on company-specific factors. Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry. Small- to mid-sized companies or companies in developing industries tend to be more vulnerable to adverse developments.  Small- and Mid-Sized Companies Risk: Securities of small and mid-sized companies tend to be more vulnerable to adverse developments and are more volatile and less liquid than securities of larger companies. Compared to larger companies, small and mid-sized companies tend to have analyst coverage by fewer Wall Street firms and may trade at prices that reflect incomplete or inaccurate information about the issuers of the securities or have less market interest for such securities. Investments in small or mid-sized companies may involve special risks, including risks associated with dependence on a small management group, little or no operating history, little or no track record of success, and limited non-diversified product lines, markets and financial resources. The securities of small and mid-sized companies may be illiquid, restricted as to resale, or may trade less frequently and in smaller volume than more widely held securities, which may make it difficult for the Fund to establish or close out a position in these securities at prevailing market rates.  Liquidity Risk: Particular investments may be difficult to purchase or sell. The Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks . 31 Artio Global Equity Fund (Global Equity Fund or GEF) Investment Goal Global Equity Fund seeks to maximize total return, principally through capital appreciation. Principal Investment Strategies  Normally invests at least 80% of its net assets (including futures, options, swaps, other equity related instruments, accrued interest and borrowings for investment purposes) in equity securities of global issuers.  Invests up to 35% of its net assets in emerging market securities. In an effort to maximize returns to investors, the Adviser, from time to time, manages the Fund very close to its limit in emerging markets. Market fluctuations and/or new purchases are subject to the constraints of time zone differences and market liquidity, which can cause the Fund to exceed this limit. In such cases where the Fund exceeds its limit, the Adviser has a procedure to reduce its holding in emerging markets, typically by the end of the same trading day or the next trading day, also subject to the constraints of time zone differences and market liquidity. As of October 31, 2008, the Global Equity Fund had 7.69% of its net assets invested in emerging market securities. Please go to www.artiofunds.com for a more current percentage of the Fund invested in emerging market securities.  Invests in securities denominated in foreign currencies as well as U.S. dollars.  Invests in growth and value securities.  Invests in companies of all sizes.  In developed markets, the Adviser selects securities generally using a bottom-up approach that focuses on company-specific factors; in emerging markets, the Adviser generally uses a top-down approach, focusing on economic and geopolitical factors of a particular area; in Japan, the Adviser generally uses a bottom-up and top- down analysis.  Invests in derivatives for hedging and non-hedging purposes. Derivatives are financial instruments the value of which is derived 32 from another security, a commodity (such as gold or oil), an index or a currency (a measure of value or rates, such as the S&P 500 Index or the prime lending rate). The Fund typically uses derivatives as a substitute for taking a position in an underlying asset and/or as part of a strategy to reduce risk, such as interest rate risk, currency risk, and price risk. Such derivatives may include, but are not limited to, futures contracts, forward contracts, non-deliverable forwards, options, swaps, warrants and structured investments.  Futures contracts commit the parties to a transaction at a time in the future at a price determined when the transaction is initiated and generally trade through regulated exchanges and are marked to market daily both of which reduce liquidity risk.  A forward contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. Forward contracts are the primary means of hedging currency exposure.  A non-deliverable forward is an outright forward or futures contract in which counterparties settle the difference between the contracted non-deliverable forward price or rate and the prevailing spot price or rate on an agreed notional amount. They are used in various markets such as foreign exchange and commodities and are prevalent in some countries where forward contract trading has been banned by the government (usually as a means to prevent exchange rate volatility).  An option is the right to buy or sell a financial instrument at a specific price before a specific date. Options differ from futures contracts in that the buyer of the option has no obligation to perform under the contract.  A swap is an agreement between two parties to exchange certain financial instruments or components of financial instruments such as streams of interest rate payments, principal denominated in two different currencies, or virtually any payment stream as agreed to by the parties.  Warrants are securities that give the holder the right, but not the obligation, to subscribe for newly created equity issues (consisting of common and preferred stock, convertible preferred stock and warrants that themselves are only convertible into common, preferred or convertible preferred stock) of the issuing company 33 or a related company at a fixed price on a certain date or during a set period.  Structured investments are securities for which the amount of principal repayments and/or interest payments is based upon the movement of one or more factors such as currency exchange rates, interest rates (such as the prime lending rate and LIBOR), stock and stock indices (such as the S&P 500). Principal Risks  Stock Market Risk: The Fund will invest in equity securities that may lose value because of declines in the stock market and may be adversely affected by market conditions and factors related to a particular company or industry. Companies in developing industries tend to be more vulnerable to adverse developments.  Foreign Investment Risk: The Fund will invest in foreign securities which may lose value because of fluctuations in currency exchange rates and market liquidity, price volatility, uncertain political and legal conditions, lack of reliable financial information and other factors. Foreign securities of certain countries are subject to political instability, which may result in potential revolts and the confiscation of assets by governments. Investments in countries of Central and Eastern Europe and former states of the Soviet Union, including Russia, are subject to greater risk of expropriation of private industry and a partial or total loss of an investment in such foreign securities. As a result, the Funds returns and net asset value may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country or region.  Emerging Market Risk: The Funds investments in emerging market countries may involve risks greater than, or in addition to, the risks of investing in more developed countries. Emerging markets are generally smaller, less developed, less liquid, and more volatile than developed markets, and are subject to greater social, political and economic uncertainties, higher levels of inflation and currency devaluation and settlement and operational risks, including risks related to foreign securities custody.  Foreign Currency Transaction Risk: As foreign securities are usually denominated in foreign currencies, the Fund may employ strategies intended to protect the Funds portfolio from adverse currency fluctuations. The Fund may also employ strategies intended 34 to increase exposure to certain currencies. Such currency transactions involve additional risks, and the Funds strategies, if unsuccessful, may decrease the value of the Fund.  Regulatory Risk: Foreign companies may not be registered with the SEC and are generally not subject to the regulatory controls imposed on United States issuers and, as a consequence, there is generally less publically available information about foreign securities than is available about domestic securities. Foreign companies may not be subject to uniform accounting, auditing and financial reporting standards, corporate governance practices and requirements comparable to those applicable to domestic companies. Therefore, financial information about foreign companies may be incomplete, or may not be comparable to information available on U.S. companies. Income from foreign securities owned by the Fund may be reduced by a withholding tax at the source, which tax would reduce dividend income payable to the Funds shareholders.  Derivatives Risk: Derivatives can be highly volatile and involve risks in addition to the risks of the underlying investment, index or rate. Derivatives involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. Investing in derivatives also requires a specific skill set and may result in losses. Derivatives may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses. Gains or losses from derivatives can be substantially greater than the derivatives original cost. Derivatives can be complex instruments and can involve analysis that differs from that required for other investment types used by the Fund. If the value of a derivative does not correlate well with the particular market or other asset class the derivative is intended to provide exposure to, the derivative may not have the anticipated effect. Derivatives can also reduce the opportunity for gain or result in losses by offsetting positive returns in other investments. Derivatives allow the Fund to increase or decrease the level of risk to which the Fund is exposed more quickly and efficiently than transactions in other types of instruments. When the Fund invests in a derivative for non-hedging purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivatives cost. Hedging is a strategy in which a derivative is used to offset the risks associated with other Fund holdings. Losses on the other investment may be substantially reduced by gains on a derivative that reacts in an opposite manner to market movements. 35 While hedging can reduce losses, it can also reduce or eliminate gains or cause losses if the market moves in a manner different from that anticipated by the Fund or if the cost of the derivative outweighs the benefit of the hedge. Hedging also involves correlation risk, i.e. the risk that changes in the value of the derivative will not match those of the holdings being hedged as expected by the Fund, in which case any losses on the holdings being hedged may not be reduced or may be increased. The inability to close options and futures positions also could have an adverse impact on the Funds ability to hedge effectively its portfolio. There may also be a risk of loss by the Fund of margin deposits or collateral in the event of bankruptcy of a broker with whom the Fund has an open position in an option, swap, a futures contract or a related option. The Fund may substantially increase its use of derivatives in response to unusual market conditions that limit the Funds investment opportunities.  Leveraging Risk: Certain transactions may give rise to a form of leverage. Such transactions may include, among others, loans of securities, and the use of when-issued, delayed delivery or forward commitment transactions. The use of derivatives may also cause leveraging risk.  Liquidity Risk: Particular investments may be difficult to purchase or sell. A Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions, which may reduce the returns of the Fund because it may be unable to sell the illiquid securities at an advantageous time or price.  Custody/Sub-Custody Risk: The Fund may invest in markets where custodial and/or settlement systems are not fully developed. There may be very limited regulatory oversight of certain foreign banks or securities depositories that hold foreign securities and foreign currency. The laws of certain countries may limit the ability to recover such assets if a foreign bank or depository or their agents goes bankrupt and the assets of a Fund may be exposed to risk in circumstances where the custodian/sub-custodian or Adviser will have no liability. Further information about the Funds strategies and risks is provided in the section, Fund Strategies and Risks. 36 Risks of Investing in the Funds Since September 2008, global securities markets and the world economy have experienced severe distress. Markets continue to be turbulent. The U.S. Government has taken steps to implement the Troubled Asset Relief Program to help stabilize major banks and is considering financial support for other industry sectors like the U.S. auto industry and U.S. real estate. The implications of government ownership and disposition of assets are unclear, and the program may have positive or negative effects on the liquidity, valuation and performance of the Funds portfolio holdings. The U.S. Treasury Department has instituted several Treasury programs to help stabilize the U.S. money market fund industry. The Federal Deposit Insurance Corporation has increased bank deposit insurance from $100,000 to $250,000 in an effort to stabilize U.S. banks. Other governments in the developed world and in the emerging markets have also taken steps to stabilize their economies and financial systems. The Adviser is carefully monitoring these political and economic developments. Continued volatility in the international and U.S. markets may result in significant periods of inflation or deflation, currency devaluations, national defaults, municipal defaults, major bank defaults, corporate defaults and bankruptcies, all of which may have adverse effects on the portfolios and custodian/sub-custodians of the Funds. These conditions may persist for an indefinite period of time. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Funds invest, or the issuers of such instruments, in ways that are unforeseeable. Legislation or regulation may also change the way in which the Funds themselves are regulated. Such legislation or regulation could limit or preclude a Funds ability to achieve its investment objective. As is always the case, Fund investors need to make their own assessments of these economic and political risks before making an investment. Investors may lose some or all of their investment in the Funds. 37 The table below provides a summary of the risks of investing in the Funds. For additional information regarding these risks, please see the Risks of Investing in the Funds section of this Prospectus. IEF IEF II TRBF GHIF Microcap Smallcap Midcap Multicap GEF Bank Loan Risk X Below Investment-Grade Securities Risk
